Citation Nr: 0914477	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-24 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether the appellant is entitled to continuation of an 
apportionment of the Veteran's Department of Veterans Affairs 
(VA) compensation benefits.



REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1970.  The appellant in this case is his former spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which terminated the appellant's 
apportionment of the Veteran's VA compensation benefits 
effective September 1, 2006.  The appellant appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.

The record indicates that the appellant had requested a 
hearing before the Board in conjunction with this appeal.  
Such a hearing was scheduled for September 2008; however, 
neither the appellant nor the Veteran reported for that 
hearing.  Accordingly, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d).

The Board also acknowledges that, as noted on a February 2008 
Report of Contact, the appellant stated that she was working 
with a "POA," but could not remember which one.  However, 
no further designation of an accredited representative was 
subsequently provided by the appellant.  Moreover, an April 
2008 Report of Contact indicates that she did not respond to 
multiple messages in March 2008 and April 2008.  Therefore, 
the Board has not listed her as having an accredited 
representative in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  A divorce decree indicates that the marriage between the 
appellant and the Veteran was dissolved in August 2006.


CONCLUSION OF LAW

The criteria for continuation of appellant's apportionment of 
the Veteran's VA compensation benefits after September 1, 
2006, are not met.  38 U.S.C.A. 
§§ 101, 5307 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.205, 
3.206, 3.450 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  Although not specifically addressing the 
apportionment statute (38 U.S.C.A. § 5307), the United States 
Court of Appeals for Veterans Claims (Court) has held that 
VA's duties to notify claimants under the VCAA do not apply 
to claims predicated on chapter 53 of title 38 of the U.S. 
Code, which concerns special provisions relating to VA 
benefits.  See Lueras v. Principi, 18 Vet. App. 435 (2004); 
Barger v. Principi, 16 Vet. App. 132 (2002).  Moreover, for 
the reasons stated below, the Board concludes that the 
Appellant's claim for continuation of apportionment of the 
Veteran's VA compensation benefits must be denied as a mater 
of law.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of 
General Counsel held that the VCAA does not require either 
notice or assistance when the claim cannot be substantiated 
under the law or based on the application of the law to 
undisputed facts.  Similarly, the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA is 
not applicable to matters in which the law, and not the 
evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

Despite the foregoing, the Board observes that an 
apportionment claim is a "contested claim" and is subject 
to special procedural regulations.  See 38 C.F.R. 
§§ 19.100, 19.101, and 19.102.  VA has provided each party 
notices and determinations related to the contested claim and 
has advised each party of the applicable laws and 
regulations.  Indeed, the appellant was notified in October 
2006 of the proposed termination and of her rights prior to 
such action being taken.  Both parties also received a copy 
of the statement of the case.  Thus, VA has made all efforts 
to notify and to assist the parties with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the parties' 
possession.  Thus, the VA has satisfied its "duty to 
notify" the parties.


Law and Analysis

Veterans benefits may be apportioned if the veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, all or any part of the compensation payable on 
account of any veteran may be apportioned if the veteran is 
not residing with his spouse and the veteran is not 
reasonably discharging his responsibility for the spouse's 
support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 
3.450(a)(1)(ii).  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be apportioned between the veteran and his 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  
Apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  38 C.F.R. § 3.451.  

The term "spouse" means a person of the opposite sex who is 
a wife or husband.  38 U.S.C.A. § 101(31).  The term "wife" 
means a person whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and 38 C.F.R. §3.50(a).  
Under 38 C.F.R. § 3.1(j), the term "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage or the law of the place where 
the parties resided when the rights to benefits accrued.  See 
also 38 C.F.R. § 3.205.

In considering the evidence of record under the law and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to a continuation of an 
apportionment of the Veteran's VA compensation benefits.  A 
divorce decree is on file which reflects that the marriage 
between the appellant and the Veteran was dissolved on August 
29, 2006.  

The validity of a divorce decree, regular on its face, will 
be questioned by VA only when such validity is put in issue 
by a party thereto or a person whose interest in a claim for 
VA benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question, 
where the issue is whether the veteran is single or married 
(dissolution of a subsisting marriage), there must be a bona 
fide domicile in addition to the standards of the granting 
jurisdiction respecting validity of divorce.  38 C.F.R. § 
3.206.  However, the appellant has not put the validity of 
the divorce at issue.  In fact, the divorce decree reflects 
that she was the petitioner, and she has acknowledged that 
they are now divorced.  

Instead, the appellant has contended that the divorce was not 
final until October 2006, that she has incurred medical 
expenses as a result of conditions that developed due to the 
Veteran's treatment of her, and that he left her with a 
$26,000 loan on her house that he has not fully paid as 
required by their divorce decree. 

The divorce decree was signed by the presiding judge in 
August 2006, and by its terms, the marriage was dissolved as 
of that date.  Consequently, the Board must conclude that the 
appellant was not the Veteran's  "spouse" as of that date, 
and, thus, she had no legal basis for continuation of 
apportionment after September 1, 2006. 38 U.S.C.A. § 101(31).  
In addition, the divorce decree reflects there were no minor 
children of that marriage.  Therefore, it does not appear the 
appellant would have a claim for apportionment on behalf of 
the Veteran's children.

There simply is no basis to award the appellant the benefits 
she is seeking.  The law requires that she be the spouse of 
the Veteran in order for her to continue receiving an 
apportionment of his VA compensation benefits, and such an 
apportionment must be terminated when the marriage is 
dissolved.

The Board has considered the appellant's contentions, and 
while the Board sympathizes with the alleged hardships that 
the appellant has endured, the legal criteria governing the 
continuation of an apportionment of the Veteran's VA 
compensation benefits are clear and specific.  The Board is 
bound in its decisions by the statutes enacted by the 
Congress of the United States and VA regulations issued to 
implement those laws. See 38 U.S.C.A. § 7104(c). See 
generally Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting 
Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (the Board 
must apply "the law as it exists . . . .").  As the law in 
this case is dispositive, the claim must be denied based on a 
lack of entitlement under the law. Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the Board concludes that 
the appellant is not entitled to continuation of an 
apportionment of the Veteran's VA compensation benefits.


ORDER

Entitlement to continuation of an apportionment of the 
Veteran's VA compensation benefits is denied.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


